Citation Nr: 0508195	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right ankle sprain, rated 10 percent disabling prior to July 
21, 2003 and 20 percent disabling from July 21, 2003.

2.  Entitlement to an increased evaluation for a deviated 
nasal septum, currently rated 10 percent disabling.

3.  Entitlement to a separate compensable rating for a facial 
scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
November 1957.  He also is shown by his DD Form 214, Armed 
Forces of the United States Report of Transfer or Discharge, 
to have had approximately 2 years other prior military 
service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO), denying the veteran increased 
evaluations, in excess of 10 percent, for his service 
connected right ankle disorder and deviated nasal septum.  
During the course of this appeal, the disability evaluation 
of the veteran's right ankle disorder was increased from 10 
percent to 20 percent, effective from July 21, 2003.

The issue of entitlement to a separate compensable rating for 
a facial scar is included in the issue of an increased 
evaluation for a deviated nasal septum and is properly before 
the Board for appellate consideration.  This issue is as 
stated on the title page of this decision. 

The issue of entitlement to a separate compensable rating for 
a facial scar is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's service-connected right ankle disability is 
manifest by complaints of pain and is productive of marked 
impairment of range of motion.  

2.  The veteran's deviated nasal septum is manifested by 
approximately 95 to 100 percent blockage on the right side 
and some obstruction of the left side. 

CONCLUSIONS OF LAW

1.  The scheduler criteria for an evaluation of 20 percent 
for a right ankle disability, prior to July 21, 2003, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 
Part 4, Codes 5270, 5271 (2004).  

2.  The criteria for a rating in excess of 20 percent for a 
right ankle disability prior to and since July 21, 2003 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321, Part 4, Codes 5270, 5271 (2004).  

3. The criteria for an evaluation in excess of 10 percent for 
a deviated nasal septum have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R.§ 3.321, Part 4, Diagnostic Code 6502 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decisions noted above, a September 2002 
statement of the case and supplemental statements of the case 
dated in January 2003, March 2003, and September 2003.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, in a May 2001 letter, the RO specifically informed 
the veteran of the information and evidence needed from him 
to substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  No 
additional evidence appears forthcoming.  

The veteran was not specifically informed to furnish copies 
of any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of unfair prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that in December 
1955 the veteran sprained his right ankle after stepping in a 
frozen tire track while running for a car.  X-rays revealed 
no fracture.  In March 1956 he sustained an injury to his 
nose, to include a laceration, after being struck by a 
shovel.  There was no artery or nerve involvement.

On his initial post service VA examination in February 1977, 
the veteran complained that both the injury to his right 
ankle and foot have bothered him to varying degrees since 
service.  He said that his right foot was causing him a great 
deal of pain and that his nose injury is affecting his 
breathing and causing chronic sinus trouble.  On physical 
examination the veteran was noted to have a marked deviated 
septum to the right almost completely blocking the right 
nostril.  There was normal mucosa.  A 2 cm scar was noted 
over the left nostril.  The right ankle showed pain on the 
extremes of motion and tenderness to deep pressure over the 
lateral ligaments.  The range of motion was normal.  There 
was no swelling or effusion.  X-rays of the right ankle and 
sinuses showed no significant abnormality. Markedly deviated 
nasal septum causing nearly complete obstruction of the right 
nostril and residuals of a right ankle sprain were the 
pertinent diagnoses.

Service connection for residuals of a right ankle sprain, 
rated 10 percent disabling and service connection for a left 
nostril scar, rated noncompensably disabling, under 
Diagnostic Codes 5271 and 7800, respectively, of VA's 
Schedule for Rating Disabilities (rating schedule) was 
established by an RO rating action dated in March 1977.  

The disability evaluation for the veteran's residuals of an 
injury to his nose was increased from noncompensable to 10 
percent disabling, effective from January 1991, under 
Diagnostic Code 6502-7800 by a March 1991 RO rating action.  
This determination was based on VA examination in March 1991, 
which found that the veteran's deviated septum resulted in an 
inability to breathe through the right nostril.

In a statement dated in February 2001, and received in 
connection with the veteran's current claim, a long time 
friend and co-worker of the veteran reported that the veteran 
has exhibited recent signs of increased discomfort due to his 
service-connected right ankle disorder.

A December 2000 private medical examination showed pain over 
the midfoot as well as pain on movement of the foot and 
tenderness over the talonavicular articulation.  There was 
prominence of the talonavicular and poor quality 3/5 of the 
posterior tibial tendon.  Dorsiflexion of the foot was 
present to about 10 degrees with 30 degrees of plantar 
flexion.  Eversion was about 5 degrees and inversion was 5 
degrees.  There was moderate restriction of midfoot motion 
present.  An x-ray was interpreted to reveal osteochondritis 
dissecans of the medial dome of the talus.  An old fracture 
deformity was suspected of the talus as well as mild 
talonavicular changes.  Collapsing midfoot arch secondary to 
posterior tibial tendon disruption, old healed fracture of 
the talus with osteochondritis dissecans of the talus, and 
talonavicular arthritis were the diagnoses.

On VA examination in May 2001, the veteran reported that he 
uses Vioxx for pain and swelling of the right ankle.  The 
veteran reported that he sustained two injuries to his right 
ankle in service.  He reported that he initially sustained a 
sprain after twisting his ankle when it became stuck in a 
hole.  He stated that subsequent to this injury he fractured 
his right ankle when it got caught as he was falling off a 
wing of an aircraft.  The veteran informed his examiner that 
he has pain, weakness, and stiffness, as well as, swelling, 
inflammation, instability, fatigue and lack of endurance of 
the right ankle.  He said that he could not climb ladders 
because of the limited motion and pain and that he has 
constant pain and swelling that occurs at the end of three to 
four hours of a workday as an auto salesman.  With respect to 
his nasal septum, the veteran reported that he has a 95 
percent blockage of the right nostril.  

On examination, it was noted that the veteran has almost a 
complete obstruction of approximately 95 percent of the right 
naris.  The septum deviated almost totally occluding the 
right nasal passage.  There was no evidence of sinusitis and 
no percussion tenderness over the sinuses.  The examiner 
noted that the veteran walked with a limp due to his right 
ankle.  His posture was normal.  There was bony nodularity 
and swelling present over the right medial malleolus with 
mild tenderness.  There was no heat or redness noted.  There 
was some tenderness on inversion of the right ankle.  
Dorsiflexion of the right ankle was from 0 to 5 degrees with 
no pain.  Plantar flexion was 0 top 30 degrees with pain at 
30 degrees.  The examiner stated that the range of motion of 
the right ankle is limited by pain, stiffness, and weakness 
on repeated use with the major functional impact being pain 
and stiffness.  X-rays of the right ankle revealed 
degenerative or posttraumatic arthritic changes of the medial 
compartment as well as probable localized area of 
osteochondritis of the medial articulating surface dome of 
the right ankle talus.  X-rays of the nose were negative.

A private physician examined the veteran in October 2002 for 
complaints of difficulty breathing through his nose. The 
veteran said that he has been using Afrin for many years, 
almost on a daily basis, and feels like he cannot breathe 
without it.  On physical examination, some asymmetry of the 
nose was seen.  There were no masses, lesions, or gross 
deformities.  Anterior rhinoscopy revealed a significant 
deviated septum to the right.  Upon looking in the left nasal 
cavity, he had a fracture line of the septum, with scarring 
of the left septum.  On the external nose, there was a scar 
extending from the mid lateral left dorsum, down the upper 
lateral cartilages to the mid ala, through the ala, and down 
through the columella.  The scar was reported by the 
veteran's examiner to be nicely healed.  The veteran's right 
nasal cavity was examined with the use of a nasal fiberoptic 
laryngoscopy.  This opened up the nasal cavity to where a 
little bit of the middle turbinate could be seen.  There was 
95 to 100 percent obstruction of the right nasal cavity.  The 
left side was also obstructed, but he could move some air on 
the left side.  The veteran's examining physician stated that 
it was his impression that the veteran has a nasal 
obstruction secondary to a traumatic injury to his nasal 
cavity and septum as well as a significant deviated nasal 
septum and chronic rhinitis.  Septoplasty was discussed.  

The veteran underwent magnetic resonance imaging of the right 
ankle in October 2002, which disclosed medial talar dome 
osteochondritis dissecans with in situ (stage III) or 
slightly displaced (stage IV) osteochondral fragment, old 
tears of the anterior talofibular ligament and 
calcaneofibular ligament, and short segment peroneus brevis 
partial thickness split tear with peroneal tenosynovitis.

The veteran's deviated nasal septum and residual laceration 
scar of the left nose were rated separately as 10 percent and 
noncompensable under Diagnostic Codes 6502 and 7800, 
respectively, by an RO rating decision dated in January 2003.

Private outpatient treatment records show that the veteran 
was seen in October 2003 for complaints of pain and 
discomfort referable to his foot and ankle.  Examination 
noted tenderness over the talus and ankle joint.  
Dorsiflexion was to about 10 degrees and plantar flexion was 
to 30 degrees.  X-rays showed osteochondritis of the dome of 
the talus and an outline of the old healed fracture of the 
talus.  

On the veteran's most recent VA examination conducted on July 
21, 2003, the veteran reported constant symptoms that limit 
his daily performance.  He said that he could not do any 
prolonged standing or walking and cannot run at all.  The 
veteran reported that he had been working as an automobile 
salesperson since 1977.  Functional impairment was noted to 
consist of limitation of his ability to walk, stand, or run.  
He was able to do all aspects of daily living with no 
problems.  On physical examination, the veteran was reported 
to have normal posture and an abnormal gait due to a right 
leg limp.  During dorsiflexion of his right ankle, he had 
restricted range of motion at 10 degrees with pain at 5 
degrees.  Plantar flexion was to 25 degrees with pain at 5 
degrees.  The examiner stated that as to additional 
limitations in the right ankle, he has fatigue, weakness, 
lack of endurance, and incoordination.

In September 2003 the RO increased the 10 percent rating in 
effect for the right ankle disorder to 20 percent, effective 
from July 21, 20003, the date of the VA examination.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Right Ankle Disability

The RO has rated the veteran's right ankle disability under 
Diagnostic Codes 5010 and 5271.  Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by X-ray 
findings, shall be rated as degenerative arthritis. 38 C.F.R. 
§ 4.71a. Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion. These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.

Diagnostic Code 5271 provides for the evaluation of 
limitation of motion of the ankle.  Limited motion of the 
ankle will be rated as 20 percent disabling if marked and 10 
percent disabling if moderate. 38 C.F.R. Part 4, Code 5271 
(2003).  The 20 percent evaluation is the maximum evaluation 
available under Diagnostic Code 5271.  

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II (2004).

A higher evaluation for the right ankle disability is 
potentially available under Diagnostic Code 5270 for 
ankylosis of the ankle.  Ankylosis of either ankle warrants a 
20 percent evaluation if the ankle is fixed in plantar 
flexion at an angle of less than 30 degrees.  A 30 percent 
evaluation requires that the ankle be fixed in plantar 
flexion at an angle between 30 degrees and 40 degrees or in 
dorsiflexion at an angle between 0 degrees and 10 degrees.  
38 C.F.R. Part 4, Code 5270.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  When a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and the examination(s) upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The first aspect of the claim to be determined is whether a 
rating in excess of 10 percent is warranted for the right 
ankle disorder prior to July 21, 2003.

In this regard the record prior to July 21, 2003 establishes 
that the veteran's service-connected right ankle disorder on 
VA and private examinations in May 2001 indicate limitation 
in the veteran's range of motion of the right ankle.  

On the examinations provided to the veteran in May 2001 by 
both VA and his private physician, the veteran's right ankle 
was limited to 5-10 degrees of dorsiflexion and to 30 degrees 
of plantar flexion.  Additionally, the veteran was found by 
his VA examiner in May 2001 to have an abnormal gait 
resulting from a limp due to his right ankle as well as 
limiting pain, stiffness, and weakness on repeated use of 
that joint.  

After reviewing the evidence, the Board finds that the degree 
of impairment resulting from the right ankle disorder more 
nearly approximates the criteria for marked limitation of 
motion.  38 C.F.R. § 4.7.  Thus, a 20 percent rating prior to 
July 21, 2003 is warranted .

The next aspect of the claim to be determined is whether a 
rating in excess of 20 percent is warranted prior to or since 
July 21, 2003.

In this case, the Board has reviewed the recent medical 
evidence of record but finds that this evidence does not 
present a basis for an evaluation in excess of 20 percent for 
the veteran's right ankle disability.  The Board observes 
that the veteran's most recent VA examination in July 2003 
continues to indicate a marked limitation in the veteran's 
range of motion of the right ankle.  The Board has also 
considered other symptomatology of the veteran's right ankle, 
to include evidence of arthritic changes and the VA 
examiner's finding of definite pain on motion, fatigue, 
weakness, lack of endurance and incoordination.  
Notwithstanding these clinical and radiological findings, the 
criteria for an evaluation in excess of 20 percent for the 
right ankle disability under Diagnostic Code 5271 are not 
met.

Here VA examinations show no evidence of ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between 0 and 10 degrees.  (The criteria 
for a 30 percent evaluation under Diagnostic Code 5270).  The 
veteran is currently receiving the maximum schedular rating 
for limitation of motion short of actual ankylosis.  While 
the veteran experiences pain with movement to the degree that 
pain limits motion, that functional loss is fully recognized 
by the currently assigned evaluation.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997) (where the appellant is receiving 
the maximum disability rating based upon limitation of 
motion, a remand for consideration of functional loss due to 
pain is not warranted).  Moreover, the Board notes that the 
objective evidence does not support the clinical findings of 
functional loss consisting of limitation of ability to walk, 
stand, or run, reported by the veteran's examiner on VA 
examination in July 2003, beyond that contemplated by the 
currently assigned rating and to a level that would at least 
more closely approximate the level of functional loss present 
with actual ankylosis.  The objective findings while showing 
evidence of ambulation with a right leg limp do not reveal 
significant weakness or incoordination.  Further, there is no 
documented history of recurrent ankle injuries due to 
weakness or incoordination.    

Since 20 percent is the maximum schedular evaluation 
available pursuant to Diagnostic Code 5271, the Board has 
considered increased evaluations under other applicable 
diagnostic codes, to include diagnostic Code 5270 but finds 
no basis for granting the benefit sought.  Further, the Board 
finds that the evidence of record does not present such an 
"exceptional or unusual" disability picture as to render 
impractical the application of the regular rating schedule 
standards and to warrant assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2004).  In 
this regard, there is no indication that the veteran's right 
ankle disorder has markedly interfered with earning capacity 
or employment status beyond that interference contemplated by 
the assigned evaluations or has necessitated frequent periods 
of hospitalization.  In the absence of such evidence, the 
Board finds that a remand for compliance with the procedures 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-339 (1996); Floyd v. Brown, 
9 Vet.App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board finds that an evaluation in excess of the 20 
percent rating for the right ankle disability throughout the 
appeal period is not warranted.  The evidence is not 
equipoise as to warrant the application of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102 (2004).

Deviated Nasal Septum

The veteran's deviated nasal septum is rated as 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6502 
(Septum, nasal deviation of: Traumatic only). Under 
Diagnostic Code 6502, disability characterized by 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side warrants a 10 percent evaluation.  A 
review of the recent VA and private examinations noted above 
show that the veteran has a 95 to 100 percent blockage of the 
right nostril and some obstruction in the left nostril.  The 
veteran was able to breath through the left nostril.

A 10 percent evaluation is the maximum schedular evaluation 
available for a deviated nasal septum. A higher schedular 
rating is not available. Therefore, the Board has considered 
an extraschedular rating. In doing so, however, the Board 
finds that an extraschedular rating is not warranted since 
the record does not establish that the schedular criteria are 
inadequate to evaluate the disability, so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extra-schedular basis. See 38 C.F.R. 
§ 3.321(b)(1) (2004). Specifically, there is no showing that 
the veteran's deviated nasal septum has resulted in marked 
interference with employment or frequent periods of 
hospitalization. In the absence of evidence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating are not met.  The 
evidence is not equipoise as to warrant the application of 
the benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2004).
 

ORDER

Entitlement to an increased 20 percent rating prior to July 
21, 2003 for residuals of a right ankle sprain is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to a rating in excess of 20 percent throughout 
the appeal period for residuals of a right ankle sprain is 
denied.

An increased evaluation for a deviated nasal septum is 
denied.


REMAND

The current medical evidence reflects that there is scarring 
in the facial area resulting from the inservice laceration.  
The Board is of the opinion that a detailed examination of 
the scar is warranted in this case.  The Board notes that the 
rating criteria for scars were revised effective August 30, 
2002.

Accordingly, the case is REMANDED for the following:

1.  A VA examination should be conducted 
to determine the nature and severity of 
the facial scar.  The claims file must be 
made available to and reviewed by the 
physician prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination reports.  

The examination should include detailed 
measurements of the scar.  The examiner 
should indicate whether the scar is 
disfiguring and if yes, whether the 
disfigurement is slight, moderate, 
severe, or exceptionally repugnant. The 
examiner should indicate whether the scar 
is superficial, unstable, tender, and/or 
painful, poorly nourished with repeated 
ulceration, or results in any functional 
impairment.

The examiner should indicate if there is 
visible or palpable tissue loss and 
either gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, and 
lips.

The examiner should state whether the 
scar is elevated, depressed, adherent to 
underlying tissue, hypo-or hyper- 
pigmented in an area exceeding six square 
inches (39-sq. cm.), skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.), underlying 
soft tissue missing in an area exceeding 
six square inches (39-sq. cm.), skin 
indurated and inflexible in an area 
exceeding six square inches (39- sq. 
cm.).

Color photographs of the involved area 
should be included in the report.

2.  Thereafter, the RO should adjudicate 
the veteran's claim, to include 
consideration of the old and revised 
rating criteria for rating scars.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, which 
includes the old and revised rating 
criteria for rating scars, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


